Exhibit 10.1

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (the “Agreement”) is entered into as of
March 31, 2006 by and between Ciaran G. McCourt (the “Employee”) and eDiets.com,
Inc., a Delaware corporation (the “Company”).

WITNESSETH:

WHEREAS, the Employee was employed by the Company as its President and Chief
Executive Officer pursuant to an employment agreement dated February 3, 2005
(the “Employment Agreement”);

WHEREAS, the Employee has decided that he will resign pursuant to the terms and
conditions contained herein;

WHEREAS, the parties hereto desire to settle all matters between them related to
or arising out of Employee’s employment with, and resignation from, the Company
and the facts and circumstances underlying the same, and to settle and
compromise any and all claims and differences between them, of any sort, origin
or description in order to avoid the costs and uncertainties inherent in
possible future litigation.

NOW, THEREFORE, Employee and the Company, intending to be legally bound hereby
and in consideration of the promises contained herein, do hereby agree as
follows:

1. RESIGNATION. The Employee acknowledges that he resigned, effective as of
March 30, 2006 (the “Resignation Date”) as (i) the Company’s Chief Executive
Officer, (ii) as a director of the Company and from (iii) any other positions
that he held with the Company or any of its subsidiaries.

1.1 Except as provided below, Employee has received or shall receive all accrued
compensation and vacation owing to him from the Company through March 30, 2006
pursuant to his Employment Agreement which was in effect until midnight at 12:00
a.m., March 30, 2006.

1.2 The Company and Employee acknowledge that this Agreement is not intended to
have any effect upon the restricted shares that Employee received pursuant to
the Stock Purchase Agreement between Unislim Ireland Limited, Unislim Clubs
Limited, Ciaran McCourt, Ediets BVI, Inc. and Ediets.com, Inc. dated July, 2004
(the “SPA”).



--------------------------------------------------------------------------------

2. TERMINATION OF EMPLOYMENT AGREEMENT AND OPTIONS.

2.1 Employee acknowledges and agrees that this Agreement shall serve to
terminate his Employment Agreement and that this Agreement sets forth all the
compensation that is payable to him, effective as of the date of this Agreement.

2.2 The Employee agrees that he will have until June 28, 2006 (“Option
Termination Date’) to exercise all of his options which have vested pursuant to
this Agreement (“Vested Options”) that have been granted to him by the Company
during his term of his employment with the Company as provided in the schedule
shown below. The Employee acknowledges and agrees that the only Vested Options
that he owns as of the date of this Agreement are as follows:

 

Grant Date

   Number    Price

10/23/02

   25,000    $ 1.0900

11/04/03

   25,000    $ 3.6650

02/03/05

   150,000    $ 4.2800

08/01/05

   8,773    $ 4.7900

2.3 The Company and the Employee acknowledge the termination of the Employment
Agreement and the survival and incorporation by reference herein of the
provisions, terms and conditions set forth in Section 7 of the Employment
Agreement for a period of eighteen months after the date of this Agreement.

2.4 The Employee acknowledges and agrees that he is resigning for personal
reasons.

3. SEVERANCE PAYMENTS; TERM OF AGREEMENT.

3.1 RELOCATION AND BENEFITS. The Company will provide the Employee with
information regarding any benefits which may be converted to individual coverage
and/or coverage which includes his spouse in accordance with Consolidated
Omnibus Budget Reconciliation Act (COBRA) regulations. Employee acknowledges and
agrees that he will not be entitled to any perquisites, benefits or other
compensation whatsoever after the Termination Date, except as described in this
Agreement. The Company will compensate Employee for associated expenses in the
amount of $25,000.00 to be paid in a lump sum within three (3) business days of
this Agreement’s execution.

3.2 SEVERANCE. The Company will pay to Employee severance in the amount of
$450,000.00 to be paid in thirty-nine (39), bi-weekly installments consistent
with normal employee payroll practices of the Company beginning on the first
payroll for the month of April, 2006.

3.2 AMOUNTS STATED BEFORE TAXES. All amounts stated in this Agreement are prior
to any deduction for applicable withholding taxes and other amounts which may be
required to be withheld or deducted by federal and Florida law.



--------------------------------------------------------------------------------

3.3 TERM. Except where otherwise indicated, the parties agree that the term of
this Agreement will be for eighteen (18) months from its effective date.

4. MUTUAL WAIVER AND RELEASE. For good and valuable consideration, the receipt
and sufficiency of which is acknowledged by the parties, the Employee hereby
agrees that regardless of who assumes his duties, his separation of employment
from the Company was not due in any way to age or any other type of
discrimination or any wrongful act of the Company. With the exception of the
enforcement of the rights and obligations of this Agreement or Employee’s right
to file a claim under the worker’s compensation statutes for any accident or
illness arising from Employee’s employment with the Company, the parties and
their Releasors (as defined below) do hereby voluntarily and fully release and
forever discharge each other, together with their past and current predecessors,
successors, shareholders, officers, directors, employees, attorneys, trustees,
insurers, representatives, contractors, subsidiaries, related organizations and
affiliates (collectively, the “Released Parties”), jointly and individually,
from any and all claims, demands, debts, causes of action, claims for relief,
and damages, of whatever kind or nature, known or unknown, developed or
undeveloped, which Employee had, now has or may hereinafter have from the
beginning of the world to the date of this Agreement related to or arising out
of Employee’s employment by the Company (except as provided above), including,
without limitation, all claims and all rights which the Employee may have had
under Title VII of the Civil Rights Act of 1964; the Equal Employment
Opportunity Act of 1972; the Civil Rights Act of 1991; the Age Discrimination
and Employment Act of 1967; the Employee Retirement Security Act 42 U.S.C. ss.
1981; the Older Workers’ Benefit Protection Act; the Americans with Disabilities
Act; the Family Medical Leave Act of 1993; the Equal Pay Act; the Fair Labor
Standards Act; the Broward County Equal Opportunity Ordinance; any claims
related to or arising out of Employee’s employment by the Company; any federal
or state whistleblower acts and any and all other federal, state and local laws
and statutes which regulate employment; and the laws of contracts, tort and
other subjects. The Employee agrees that the forgoing enumeration of claims
released is illustrative, and the claims hereby released are in no way limited
by the above recitation of specific claims, it being the intent of the parties
to fully and completely release all claims whatsoever in any way relating to the
Employee’s employment with the Company and to the termination of such employment
except as otherwise provided herein.

In exchange for the consideration stated in this Agreement, effective upon the
date of this Agreement, the Company shall release and discharge Employee from
any claim or liability whether known or unknown, arising out of any event, act
or omission occurring on or before the date of this Agreement, including, but
not limited to claims arising out of Employee’s employment or the cessation of
Employee’s employment with the Company, claims arising by virtue of Employee’s
status as an officer and/or director and/or stockholder of the Company, claims
for breach of contract, tort, as well as any other statutory or common law
claims, at law or in equity, recognized under any federal, state, or local law;
provided, however, that the Company shall not release or discharge Employee from
(i) a breach of this Agreement, and (ii) any claim that arises out of or relates
to Employee’s fraud, harassment or criminal activity.

5. RELEASED PARTIES AND NO ADMISSION OF LIABILITY. For purposes of paragraph 4,
“Releasors” shall mean, collectively, the spouse of the Employee and the
Employee’s dependents, heirs, executors, administrators and the parties’
assigns, past and present



--------------------------------------------------------------------------------

and each of them, and their trustees, directors, officers, agents, attorneys,
insurers, employees, stockholders, representatives, successors, assigns and all
persons acting by, through, under or in connection with them, past and present.
The parties further agree that the definition of Released Parties contained in
Section 4 of this Agreement shall relate to or arise out of Employee’s
employment by the Company and it expressly includes, without limitation, all
current and former: officers, directors, employees, shareholders, attorneys,
trustees, insurers, representatives and contractors of the parties, their
subsidiaries and affiliated entities, in addition to the other persons and
entities referred to in Section 4 hereof. Execution of this Agreement does not
constitute an admission by the Employee or any of the Released Parties of any
violation of any civil rights or other employment discrimination statute, or any
other legal statute, provision, regulation, ordinance, order or action under
common law. Rather, this Agreement expresses the intention of the parties to
resolve all issues and other claims related to or arising out of Employee’s
employment by the Company without the time and expense of litigation.

6. MUTUAL NON DISPARAGING REMARKS. Employee affirms that he will not
intentionally say or do anything that disparages the Company, its directors,
officers, managers, employees, products, or services. The Company, including its
directors, officers, managers and employees affirms that it will not
intentionally say or do anything that disparages Employee professionally,
personally or otherwise. Each party acknowledges that its good faith performance
of this obligation is a condition precedent to the other’s obligation to perform
the same. The parties will be permitted to make any and all factual disclosures
that are required by any applicable law. The parties acknowledge that their
obligation under this Section 6 shall continue for eighteen months from the date
of this Agreement.

7. COVENANT NOT TO COMPETE. Upon the effective date of this Agreement and for
twelve (12) months thereafter (the “Restricted Period”), Employee covenants and
agrees that he shall not, directly or indirectly, (i) be, or become interested
in, associated with or represent, or otherwise render assistance or services to,
or manage, operate, control or engage in (as an officer, director, stockholder,
partner, member, consultant, owner, employee, agent, creditor or otherwise), any
business listed on Exhibit “A” to this Agreement; provided that, the foregoing
shall not restrict Employee from the collective ownership, solely as a passive
investment, of securities of any business or person if such ownership is (x) not
as a controlling person of such business or person, (y) not as a member of a
group that controls such business or person and (z) not as a direct or indirect
beneficial owner of 10% or more of any class of securities of such business or
person; (ii) induce or seek to influence any employee of the Company to
terminate his or her employment or to become financially interested in a
business that competes with the Company’s then current business; (iii) aid a
competitor of the Company in any attempt to hire a person who shall have been
employed by the Company within the one-year period preceding the date of any
such aid; (iv) induce or seek to influence any customer of the Company to
transact business with a competitor of the Company or not to do business with
the Company; or (v) take any actions for the purpose of interfering with any
other business relationships that the Company has with any other person. The
Restricted Period shall be extended by the length of time during which you are
in breach of the provisions of this Section 7.



--------------------------------------------------------------------------------

The Employee acknowledges that the Restricted Period contained in this Section 7
is reasonable under the circumstances. Moreover, it is the desire and intent of
the parties that the provisions of Section 7 be enforceable to the fullest
extent permissible under the laws and public policies applied in each
jurisdiction in which enforcement is sought. Accordingly, the parties agree that
if a governmental authority determines subsequently that any of the terms of
Section 7 are unenforceable, the parties will request that such governmental
authority reform the terms by specifying the greatest time period and/or
geographic area that would not render the terms unenforceable. Employee
specifically agrees that, in the event of a breach of this Section 7 as
determined by a court of competent jurisdiction, the Company would suffer
irreparable injury and damages at law would be an insufficient remedy, and the
Company shall be entitled to seek equitable relief by way of temporary or
permanent injunction (or any other equitable remedies), without proof of actual
damages and without the need to post bond or other security.

8. KNOWING AND VOLUNTARY SETTLEMENT.

8.1 BECAUSE THE EMPLOYEE IS OVER FORTY (40) YEARS OF AGE, HE HAS SPECIFIC RIGHTS
UNDER THE OLDER WORKERS BENEFITS PROTECTION ACT (“OWBPA”) WHICH PROHIBITS
DISCRIMINATION ON THE BASIS OF AGE, AND HE ACKNOWLEDGES THAT THE RELEASES SET
FORTH IN THIS AGREEMENT ARE INTENDED TO RELEASE ANY RIGHT THAT THE EMPLOYEE MAY
HAVE TO FILE A CLAIM AGAINST THE COMPANY ON THE BASIS OF AGE.

8.2 IN EXECUTING THIS AGREEMENT, THE EMPLOYEE HEREBY REPRESENTS THAT HE HAS BEEN
AFFORDED A REASONABLE OPPORTUNITY TO CONSIDER THIS AGREEMENT; THAT HE HAS
COMPLETELY AND CAREFULLY READ THIS AGREEMENT; THAT HE HAS BEEN ADVISED BY THE
COMPANY TO CONSULT WITH AN ATTORNEY OF HIS OWN CHOICE PRIOR TO EXECUTING THIS
AGREEMENT, AND RELIED ON THE LEGAL ADVICE OF HIS ATTORNEY, IF HE ELECTED TO
RETAIN AN ATTORNEY; THAT HE HAD THE OPPORTUNITY TO HAVE AN ATTORNEY EXPLAIN TO
HIM THE TERMS OF THIS AGREEMENT WHICH HE RECEIVED WHEN THE COMPANY ADVISED HIM
TO RETAIN HIS OWN SEPARATE LEGAL COUNSEL; THAT HE KNOWS AND UNDERSTANDS THE
CONTENTS OF THIS AGREEMENT; THAT THE TERMS OF THIS AGREEMENT ARE TOTALLY
SATISFACTORY TO AND FULLY UNDERSTOOD AND VOLUNTARILY ACCEPTED BY HIM.

9. FUTURE COOPERATION. For the term of this Agreement, the Employee agrees to
cooperate fully with the Company in connection with any litigation relating to
his employment or litigation that occurred during his employment, including,
without limitation, in the defense or prosecution of any claims or actions not
in existence or which may be brought or threatened in the future against the
Company and any claims or actions against its officers, directors and employees.
The Employee’s cooperation in connection with such matters, actions and claims
shall include, without limitation, being available, after reasonable notice to
meet with the Company regarding matters in which the Employee was involved; to
prepare for any trial proceeding (including without limitation, depositions,
consultations, discovery or trial); to



--------------------------------------------------------------------------------

provide affidavits; to assist with any audits or reviews of the Company’s
financial statements for the period he was employed by the Company; to assist
with any legal proceeding or other inquiry and to act as a witness in connection
with any litigation or other legal proceeding affecting the Company. The
Employee shall be reimbursed for any reasonable our-of-pocket expenses incurred
in connection with providing such cooperation under this Section 9. The Employee
further agrees that should he be contacted (directly or indirectly) by any
person or entity engaged in litigation or threatening litigation against the
Company, the Employee shall promptly notify an executive officer of the Company
in writing. The Company shall continue to provide Employee D&O insurance
coverage consistent with such D&O insurance coverage that it provides all other
current and past directors and shall indemnify Employee to the maximum extent
permitted under Florida law.

10. EFFECT OF SETTLEMENT, INTERPRETATION AND SCHEDULES. The Company and Employee
intend this Agreement to be legally binding upon and inure to the benefit of
each of them and their respective heirs, administrators, executors, successors
and assigns. The language of this Agreement shall be construed as a whole,
according to its fair meaning and intent and not strictly for or against any
party hereto, regardless of who drafted or was principally responsible for
drafting this Agreement. The recitals contained at the beginning of this
Agreement are expressly made a part of this Agreement. All Schedules identified
in this Agreement are incorporated herein by reference and made a part hereof.

11. GOVERNING LAW; LITIGATION. This Agreement shall be governed by, construed,
applied and enforced in accordance with the internal laws of the State of
Florida, except that no doctrine of choice of laws shall be used to apply any
law other than that of Florida, and no defense, counterclaim or right of set-off
given or allowed by the laws of any other state or jurisdiction, or arising out
of the enactment, modification or repeal of any law, regulation, ordinance or
decree of any foreign jurisdiction, be interposed in any action hereon. Employee
and the Company agree that any action or proceeding to enforce or arising out of
this Termination Agreement may be commenced in the state courts in which the
Company’s principal executive offices are located, or in the United States
District court in which the Company’s principal executive offices are located.
Employee consents to such jurisdiction, agrees that venue will be proper in such
courts and waives any objections based upon forum non conveniens. Employee
waives personal service of process and agrees that a summons and complaint
commencing an action or proceeding shall be properly served and shall confer
personal jurisdiction if hand-delivered to Employee at the address set forth in
this Agreement. Except with respect to the restricted stock received by Employee
pursuant to the SPA, this Agreement totally replaces and supercedes any and all
prior agreements, arrangements, representations and understandings between the
Employee and the Company, including but not limited to the Employment Agreement
and agreements in which the Employee was granted options to purchase the
Company’s common stock, except for Section 7 of the Employment Agreement which
has been incorporated herein by reference. Any agreement to amend or modify the
terms and conditions of this Agreement must be in writing and executed by the
parties hereto.



--------------------------------------------------------------------------------

12. ENFORCEMENT.

12.1 The Parties agree that either party would be damaged irreparably in the
event that any provision of this Agreement were not performed in accordance with
its terms or were otherwise breached and that money damages would be an
inadequate remedy for any such nonperformance or breach. Accordingly, the
Parties and their successors and permitted assigns shall be entitled, in
addition to other rights and remedies existing in their favor, to an injunction
to prevent any breach of any of such provisions and to enforce such provisions
specifically.

12.2 The Company and the Employee acknowledge and agree that in the event that a
court of competent jurisdiction finds that either breaches any of the provisions
of this Agreement or has made any false representations to the other party, such
party will be entitled to apply for and receive an injunction to restrain any
material violation of this Agreement.

13. SEVERABILITY. Should any provision of this Agreement be declared illegal or
unenforceable by any court of competent jurisdiction and cannot be modified to
be enforceable, including the general release language, such provision shall
immediately become null and void, leaving the remainder of the Agreement in full
force and effect.

14. BINDING EFFECT. This Agreement totally replaces and supercedes any and all
prior agreements, arrangements, representations and understandings between the
Employee and the Company, including the Employment Agreement, except for
Section 7 of the Employment Agreement which has been incorporated herein by
reference. Any agreement to amend or modify the terms and conditions of this
Agreement must be in writing and executed by the parties hereto.

15. EXECUTION. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.

IN WITNESS WHEREOF, the aforesaid parties have hereunto set their hands and
seals as of the day below written.

eDiets.com, Inc.

 

/s/ Robert T. Hamilton

Robert T. Hamilton,

Interim Chief Executive Officer

Date: April 13, 2006

 

/s/ Ciaran G. McCourt

Ciaran G. McCourt

Date: April 13, 2006



--------------------------------------------------------------------------------

EXHIBIT “A”

1. Purfoods web properties

2. Weight Watchers.com

3. NutriSystem

4. Jenny Craig

5. Waterfront Media including, but not limited to, South Beach Diet, Denise
Austin, Zone Diet Advantage, zonediet.com, drsears.com, and Dr. Andrew Weil’s
My Optimum Health Plan, Sanoma Diet

6. Diet.com

7. Sparkpeople.com

8. Dietsite.com

9. Cyberdiet.com

10. Dietwatch.com

11. Diet to Go

12. Rodale Properties web properties

13. Harper Collins Properties

14. All Recipes

15. diettoyourdoor.com

16. Nutrio and all Nutrio customers

17. Tesco.com

18. Time Life web properties

19. Flat Iron Media

20. Glaxo Smith Kline web properties

26. LifeScript

27. Revival Soy

28. Sensei

30. CSIRO Australia

31. Vine World

32. LeDiet a/k/a La Clinuque du Poids or any other entity involving David
Benchetrit